PER CURIAM.
The petitioner has filed a petition for rehearing renewing his motion for substitution of Humphrey for Hiatt, Warden. It is unnecessary to pass on the question as to whether Humphrey may be substituted for Hiatt as succeeding warden of the United States Penitentiary at Lewisburg since the petitioner has been released by order of the United States Board of Parole and is no longer in custody. Weber v. Squier, Warden, 315 U.S. 810, 62. S.Ct. 800, 86 L.Ed. 1209. Cf. Anderson v. Corall, 263 U.S. 193, 44 S.Ct. 43, 68 L.Ed. 247. The cause being moot we dismissed the ap- • peal. No cogent reason appearing' for rehearing we will deny the petition.